PER CURIAM.
This cause is remanded for resentencing.
First of all no written reasons were given for departure from the sentencing guidelines. See State v. Boynton, 478 So.2d 351 (Fla.1985).
Second, there were apparently two scoresheets involved. Florida Rule of Criminal Procedure 3.701(d)l clearly mandates that “One guideline scoresheet ... be prepared ... covering all offenses pending before the court for sentencing.” It is true there is no showing of how the presence of two scoresheets prejudiced the defendant. Nonetheless, since this cause must be remanded in any event, a single scoresheet should be employed.
In all other respects this cause is affirmed.
LETTS, GLICKSTEIN and GUNTHER, JJ., concur.